                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________

CLEVELAND SHAIN,
         Plaintiff and Counterclaim Defendant,

      v.                                               Case No. 15-C-1137

TAMI ZINGRE,
           Defendant and Counterclaimant.
______________________________________________________________________

                                DECISION AND ORDER

      This case involves a property dispute between former romantic partners. Before

me now is the defendant and counterclaim plaintiff’s motion for summary judgment. See

Fed. R. Civ. P. 56.

                                   I. BACKGROUND

      For most of his life, Cleveland “Cleve” Shain lived in Coal City, Illinois, a town of

about 2,500 people. He worked for, and eventually owned, a carpet-laying business, and

he later owned and operated an auto salvage yard and an LP gas business. He was

married to his wife, Linda, for 51 years, and the couple had children. In preparing for

retirement, Cleve and Linda acquired several residential rental properties in and around

Coal City. Cleve managed the properties through a limited liability company called

G.R.J.M., LLC. When Cleve retired, the rental income from the properties allowed the

couple to maintain a modest lifestyle.

      On March 22, 2011, when Cleve was 69 years old, Linda passed away. Following

Linda’s death, Cleve was grief-stricken and prescribed medication for depression.

      In approximately July 2011, Cleve met and started dating Tami Zingre, who at the

time was a close friend of one of his daughters. Tami was 55 years old, had children of

                                            1
her own, and was the Village Clerk of Diamond, Illinois. She had worked for the village

in some capacity for about 28 years. When she met Cleve, Tami owned and lived in a

home located at 675 Laura Lane in Diamond, which she had purchased in 1996. Shortly

after Cleve and Tami began dating, Tami purchased a house located at 715 Laura Lane

in Diamond and began occupying that house as her primary residence.

       In December 2011, Cleve and Tami started cohabitating in Tami’s house at 715

Laura Lane. Around the same time, Cleve asked Tami to marry him, and she accepted

his proposal, along with an engagement ring he gave her. Soon after the couple became

engaged, Cleve asked his attorney to draft a new will, which he intended to sign after the

marriage occurred. Under the new will, Tami was to receive 50% of Cleve’s assets upon

his death, including his interest in G.R.J.M., LLC.

       After the engagement, Cleve personally made improvements to the home at 715

Laura Lane, where the couple was living. Although the parties dispute the extent of the

work Cleve performed, it generally consisted of improvements such as remodeling a

bathroom and replacing doors.

       Cleve and Tami’s engagement lasted for several years. During this time, Cleve

made it known to Tami that he was ready to get married at any time by a justice of the

peace. He also paid for some of Tami’s personal expenses and some of her children’s

expenses. In 2012, Cleve made Tami a joint owner of his checking account. He states

that he did this as a precaution in case he became unable to care for himself and needed

someone to manage his financial affairs.

       While they were engaged, Tami expressed interest in moving away from Illinois.

She looked for homes in Michigan and Wisconsin. Eventually, Tami found a house she

liked in Campbellsport, Wisconsin, and persuaded Cleve to purchase the home so that it
                                             2
could become their primary residence. Cleve purchased the property in November 2012.

The deed to the property lists Cleve and Tami as joint tenants with rights of survivorship.

Cleve alleges that Tami had her own attorney, John Gallo, prepare the deed in this way,

and that he would have preferred to have the home titled in both of their names as tenants

in common.

       When Cleve purchased the Wisconsin home, Tami was still employed by the

Village of Diamond and did not yet qualify for a full pension. According to Tami, Cleve

wanted her to immediately retire so the couple could permanently move to Wisconsin but

she was reluctant to retire without the financial security of a full pension. Tami states that

Cleve assured her that if she retired early he would take care of her financially. According

to Cleve, however, he did not pressure Tami to retire. Instead, he contends, Tami was

having performance issues at work and wanted to retire immediately and move to

Wisconsin. Tami retired from her employment with the village on May 31, 2013.

       In mid-May 2013, Cleve sold his own home in Coal City in anticipation of moving

to Wisconsin. The couple moved into the Wisconsin home in mid-June 2013. A short

time later, Cleve decided to give Tami a 50% interest in the LLC that owned the Coal City

rental properties. According to Tami, he made this decision because he was worried that,

in the event of his death, his adult children might challenge Tami’s finances. She also

claims that Cleve did this to replace the income that Tami lost when she decided to retire

early. According to Cleve, he gave Tami an interest in the LLC as a gift that was

conditioned on her marrying him and caring for him as he aged and his health declined.

       John Gallo prepared the documents that were used to transfer a 50% interest in

the LLC to Tami. Cleve contends that this was Tami’s personal attorney and that he was

acting in her interest only. Attorney Gallo prepared an assignment of a membership
                                              3
interest to Tami, amended articles of incorporation for the LLC, and an operating

agreement for the LLC. The parties executed these documents effective August 1, 2013.

As of that date, the LLC owned approximately 15 separate parcels of residential real

estate in and around Coal City that produced rental income. According to Cleve, Tami

promised that if she ever left him she would return her interest in these properties to him.

Tami denies this and claims that Cleve gifted her an interest in the properties to replace

her salary as the Village Clerk and to protect her in the event that he passed away.

       In May 2014, Cleve told Tami that he wanted to dissolve the LLC and divide its

assets between the two of them, with Tami to receive six of the properties in her name.

Cleve states that he wanted to dissolve the LLC to simplify the paperwork involved in

owning the properties. Thereafter, Cleve and Tami, as members of the LLC, executed

quitclaim deeds for the properties. Tami received six properties in her name, and Cleve

received the remaining nine in his name. According to Tami, Cleve gave her these six

properties because he thought that the rental income from them would approximately

replace the salary that she had earned as the Clerk of the Village of Diamond.

       Tami opened a bank account at an Illinois bank specifically for the purpose of

managing her six rental properties. She deposited all of the rents she received from these

properties in that account and has not commingled the rents with her other funds.

According to Tami, she never used the rents she collected on the six rental properties to

pay expenses for her other properties, i.e., her two houses on Laura Lane in Diamond

and a house that she would eventually purchase in Newark, Illinois (discussed below).

       While the parties were living in Wisconsin, Tami’s mother became sick. Soon after

the LLC was dissolved, Cleve and Tami decided to move back to Illinois, so that Tami

could be closer to her mother. In anticipation of moving back to Illinois, the parties listed
                                             4
the Wisconsin home for sale. The parties agreed that once they found a home that they

liked in Illinois, Tami would obtain financing to purchase it, which she would then pay off

using the proceeds from the sale of the Wisconsin home.

       In June 2015, Tami found a home in Newark, Illinois that she wanted to purchase.

According to Cleve, while he was still thinking about whether he wanted to live in that

house, Tami entered into a contract to purchase it in her own name and without his

consent. Tami used her six rental properties as collateral to secure financing for the

Newark home. According to Tami, she and Cleve agreed that she would purchase the

house in her name only to protect her interest in the home in the event that Cleve died

and his children decided to challenge her interest in the home. She also contends that

Cleve agreed that Tami could use her rental properties to secure the loan.

       The parties dispute what happened next. According to Cleve, after Tami closed

on the Newark house, she began moving furnishings to that house from the Wisconsin

house and told Cleve that she intended to live in the Newark house without him. Cleve

contends that Tami told him that if their relationship was to continue at all, it would be as

friends and not as romantic partners. He states that they continued to talk by phone for

the next two weeks and that he brought her a few of her belongings that she had left in

the Wisconsin home. However, in early August 2015, Cleve decided that Tami had taken

advantage of him in the vulnerable state he was in after Linda’s death. He states that he

was disgusted with her and told her to never call him again.

       Tami denies telling Cleve that she wanted to be just friends and claims that it was

Cleve who ended the relationship. According to her, shortly before she closed on the

Newark house, he told her that he did not want to leave Wisconsin and intended to stay

in the house that they had purchased there. Tami states that, at this point, the couple’s
                                             5
relationship became rocky, and that in July 2015 Cleve told her to never contact him

again.

         Since the couple’s relationship ended in mid-2015, Cleve has continued to live at

the couple’s Wisconsin home, and Tami has continued to live in Illinois. Cleve has paid

for all expenses associated with the Wisconsin home, and Tami has paid for all expenses

associated with her two homes in Diamond and her home in Newark. Tami contends that

she has also paid all expenses associated with the six rental properties she received from

the LLC.

         Cleve commenced this action in September 2015 to reclaim the six rental

properties that he gifted to Tami and to terminate Tami’s interest in the Wisconsin home.

He also contends that he is entitled to recoup the value of the other gifts that he made to

her during their engagement, including the home-improvement work he performed on her

home and the gifts he made to her children. At the time Cleve filed the complaint, he was

domiciled in Wisconsin, and Tami was domiciled in Illinois, and thus federal jurisdiction is

proper under 28 U.S.C. § 1332. Tami has filed a counterclaim against Cleve for partition

of the Wisconsin property.

         While this suit was pending, Cleve recorded lis pendens on both of Tami’s Laura

Lane properties and on her Newark property. After he did this, Tami amended her

counterclaim to allege a claim against Cleve for slander of title. Tami alleges that this suit

concerns only the Wisconsin property and the six Coal City rental properties, and that

therefore it was improper for Cleve to have recorded lis pendens on her other properties.

Tami alleges that, because of the lis pendens, she has been unable to obtain home-equity

loans on the properties. She also contends that she has been trying to sell the Newark



                                              6
property, but that potential buyers have refused to purchase it because of the lis pendens.

Tami now moves for summary judgment.

                                      II. DISCUSSION

       Cleve asserts five legal theories in support of his claim that he is entitled to recover

the six rental properties and terminate Tami’s interest in the Wisconsin home, as well as

recoup the value of the other gifts he made to her during their engagement. First, he

contends that these were all conditional gifts made in contemplation of marriage and that

he is entitled to recover the gifts now that the marriage is off. Second, he contends that

Tami obtained these gifts through undue influence. Third, he contends that Tami obtained

these gifts through breach of a duty she owed to him because of the parties’ relationship

of trust and confidence. Fourth, he contends that Tami engaged in “promissory fraud,”

i.e., that she promised to marry him while knowing that she would never follow through

on that promise. Finally, Cleve contends that allowing Tami to retain the gifts that he

gave to her during the engagement would result in unjust enrichment. Tami moves for

summary judgment on all of these claims. In addition, she seeks an order requiring Cleve

to discharge the lis pendens on the two Laura Lane properties and on the Newark

property.

       Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). When considering a motion for summary judgment, I view the evidence in the light

most favorable to the non-moving party and must grant the motion if no reasonable juror

could find for that party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 255 (1986).

       In this case, with one exception, neither party raises an issue concerning choice

of law. Therefore, for the most part I will apply the substantive law of Wisconsin, the
                                              7
forum state. See Camp v. TNT Logistics Corp., 553 F.3d 502, 505 (7th Cir. 2009).

However, as discussed below, Tami raises an issue of contract interpretation involving

the amended operating agreement for the LLC. This agreement states that it is governed

by Illinois law, and Tami contends that therefore Illinois law applies to that agreement.

Cleve does not dispute Tami’s choice-of-law argument, and therefore I will apply Illinois

law when interpreting the amended operating agreement. Moreover, I will apply Illinois

law to Tami’s request for an order discharging the lis pendens on her Illinois properties.

A.     Gifts in Contemplation of Marriage

       Cleve first contends that the gifts he made to Tami during their engagement were

gifts in contemplation of marriage. Wisconsin law recognizes a cause of action for return

of a conditional gift. See Conway v. Town of Grand Chute, 155 N.W. 953, 954 (Wis.

1916); Brown v. Thomas, 127 Wis. 2d 318, 327 (Ct. App. 1985), disapproved of on other

grounds by Koestler v. Pollard, 162 Wis. 2d 797, n.4 (1991). Such a gift is one that is

conditioned on the performance of some act by the donee; if the condition is not fulfilled,

the donor may recover the gift. Brown, 127 Wis. 2d at 327. The Wisconsin courts have

determined that the condition of marriage is like any other condition, and that if a donor

gives the donee a gift on the condition of marriage, he or she may recover the gift if the

marriage does not occur. Id. at 326–27.

       Tami does not dispute that a reasonable jury could find that Cleve granted her a

50% interest in the LLC, and agreed to have the Wisconsin home titled in both of their

names, on the condition that she marry him. Instead, she contends that an integration

clause found in the amended operating agreement for the LLC bars any action for return

of the properties, and that in any event a claim for recovery of a gift in contemplation of



                                             8
marriage is barred by Wisconsin’s “heart balm” statute, Wis. Stat. § 768.01. However, as

explained below, both arguments fail.

       First, Tami points to the integration clause in the amended operating agreement

that she and Cleve signed at the same time that Cleve assigned a 50% interest in the

LLC to her. The clause states:

       This Operating Agreement supersedes all agreements previously made
       between the parties relating to its subject matter. There are no other
       understandings or agreements between them. It contains the entire
       agreement of the parties. It may not be changed orally but only by an
       agreement in writing signed by the party against whom enforcement of any
       waiver, change, modification, extension or discharge is sought.

(Zingre Aff. Ex. C at § 17.15.) Tami contends that this clause bars Cleve’s claim that he

granted her an interest in the six rental properties as a gift in contemplation of marriage. 1

However, the subject matter of the integration clause is the LLC operating agreement,

which governs the operation of the LLC and says nothing about how Tami obtained her

ownership interest in the LLC. Rather, Tami obtained her ownership interest when Cleve

executed a separate document—an “assignment of membership interest”—which

assigned 50% of Cleve’s interest in the LLC to her. (Zingre Aff. Ex. A.) Under Illinois law,

“the scope of [an integration clause] does not extend infinitely to any and all dealings that

might have occurred between the parties.” Midwest Builder Distributing, Inc. v. Lord &

Essex, Inc., 891 N.E.2d 1, 19 (Ill. Ct. App. 2007). Instead, “[e]vidence of an extrinsic

agreement may be admissible if it is ‘so far a separate and distinct matter as to be capable




1I do not understand Tami to be arguing that the integration clause in the LLC operating
agreement bars Cleve’s claim that Tami’s interest in the Wisconsin home was a gift in
contemplation of marriage. In any event, the LLC operating agreement clearly does not
apply to the purchase of the Wisconsin home, as that home was not part of the LLC’s
business.
                                              9
of existence as an independent legal act.’”         Id.   Cleve’s gift to Tami of the 50%

membership interest was an independent legal act. Although the gift occurred at the

same time as execution of the amended operating agreement, the operating agreement

does not purport to govern the assignment itself. 2 Accordingly, the integration clause

does not prevent Cleve from presenting evidence that his gift was conditioned on the

parties’ marriage.

       Next, Tami contends that Cleve’s claim for recovery of a gift made in contemplation

of marriage is barred by Wisconsin’s “heart balm” statute, Wis. Stat. § 768.01. As is

relevant here, this statute abolishes “[a]ll causes of action for breach of contract to marry.”

Id. However, Cleve’s action for recovery of gifts made in contemplation of marriage is not

subject to the heart-balm statute. The Wisconsin courts have held that the statute

abolishes “only the common law suit for damages based on the emotional harm caused

by the breach [of a contract to marry].” Lambert v. State, 73 Wis. 2d 590, 600 (1976),

superseded on other grounds by statute as recognized by State v. Syed Tagi Shah, 134

Wis. 2d 246, 251 n.4 (1986). Actions seeking recovery of gifts made in contemplation of

marriage are still allowed. Brown, 127 Wis. 2d at 321–27; 38A C.J.S. Gifts § 41 (Westlaw

2018) (“The existence of a heart balm statute does not affect common law principles

governing a gift to a fiance made on the condition of marriage where such condition is

broken by the donee. The law of conditional gifts creates a cause of action distinct from

a breach of promise to marry suits.” (citing Wisconsin law)). Accordingly, Cleve may




2The assignment states that Tami’s receiving her membership interest was conditioned
on her agreeing to the terms stated in the operating agreement. However, this does not
make the assignment part of the operating agreement. Thus, although the assignment
and the agreement are related to each other, they are still independent legal acts.
                                              10
proceed to trial on his claim that his gifts to Tami of the LLC interest 3 and the interest in

the Wisconsin home were gifts in contemplation of marriage.

       However, Tami is entitled to summary judgment on Cleve’s claim that the

miscellaneous other gifts that he bestowed on her during their long engagement—such

as home-improvement work and gifts to her children—were gifts in contemplation of

marriage. Cleve has presented no evidence that, at the time he made these gifts, he

expected Tami to return them if the marriage did not occur. Rather, Cleve testified that

he performed the home-improvement work on Tami’s Laura Lane house because he

expected to live in that house with her. (Shain Dep. at 145:15–146:1.) And he did live in

that house with her after their engagement and before they decided to move to Wisconsin.

(Pl. Prop. Findings of Fact (“PFOF”) ¶ 8; Def. PFOF ¶ 16.) Moreover, it is clear that the

home-improvement work and the gifts to Tami’s children were of the nature of ordinary

gifts that romantic partners will often make to each other over the course of a long

relationship. Courts recognize that miscellaneous gifts such as these are absolute gifts

and are not recoverable when the romance ends. Brown, 127 Wis. 2d at 327 n.3

(recognizing that “miscellaneous gifts made by the spurned suitor” are “personal gratuities

upon which the law imposes no condition of return and are more nearly akin to a

Christmas present”); Gikas v. Nicholis, 71 A.2d 785, 786 (N.H. 1950) (same).




3 Although the LLC has been dissolved, Tami concedes that her right to the six rental
properties depends on her having previously been a member of the LLC. (Br. in Supp.
At 10, ECF No. 98.) She does not argue that the LLC’s subsequently deeding the
properties to her removed them from the scope of Cleve’s claim for recovery of gifts made
in contemplation of marriage. Accordingly, I do not consider whether any such argument
would be successful.
                                             11
B.     Undue Influence/Breach of Fiduciary Duty/Promissory Fraud

       I discuss Cleve’s next three legal theories together because they are related.

Cleve contends that Tami obtained her interests in the LLC, the six rental properties, and

the Wisconsin home through undue influence, that she obtained these gifts by breaching

a fiduciary duty she owed to him due to their relationship of trust and confidence, and that

Tami committed promissory fraud by promising to marry him when she had no present

intent of doing so.

       I start with Cleve’s clam for promissory fraud, which he contends is recognized in

Wisconsin and allows recovery where promises are made on which a person has a right

to rely and at the time of making them the promisor has no present intent to perform them.

See Alropa Corp. v. Flatley, 277 N.W. 108, 110 (Wis. 1938). Here, Cleve contends that,

at the time Tami agreed to marry him, she had no intent of actually doing so. However,

Cleve has pointed to no evidence in the record that supports this contention. Instead, in

his brief, he simply cites his entire statement of facts and asserts in conclusory fashion

that “there is ample evidence” of promissory fraud. (Br. in Opp. at 15, ECF No. 105.) But

the fact statement does not propose as a fact that Tami never intended to marry Cleve,

and thus it cites no evidence to support that fact. The fact statement does propose that,

after the relationship ended, Cleve began to think that Tami never intended to marry him

(Pl. PFOF ¶44), but of course Cleve’s personal opinion on the matter is not evidence that

Tami never intended to marry him. Cleve does not identify the actions of Tami that caused

him to form this opinion, other than her ultimately calling off the engagement, which by

itself is not sufficient to prove that she never intended to marry him. Accordingly, Tami is

entitled to summary judgment on Cleve’s claim for promissory fraud.



                                            12
      I next turn to Cleve’s claims of undue influence and breach of fiduciary duty. These

claims are related in that they both depend on Cleve’s proving that Tami engaged in some

form of improper behavior that caused him to transfer property to her. Here, however,

Cleve points to no behavior by Tami that could reasonably be deemed improper or a

breach of any fiduciary duty that she might have owed to him. Cleve generally asserts

that he was grieving over the death of his wife at the time he met Tami, and that this made

him susceptible to undue influence. I will assume for the moment that this is true. But

see Matter of Dejmal’s Estate, 95 Wis.2d 141, 158 (1980) (finding that grief over death of

loved one did not demonstrate a lack of mental health that would make person susceptible

to undue influence). Even so, Cleve points to no evidence suggesting that Tami exploited

that susceptibility by exerting some form of improper influence on him. There is no

evidence in the record suggesting that Tami was not genuinely romantically interested in

him when they met, and there is no evidence suggesting that their ensuing four-year

relationship was anything but genuine. If the romance was genuine, then Tami’s influence

on Cleve during the romance could not be deemed improper, for in every long-term

relationship one party will have some degree of influence on the decisions of the other.

Cf. McOuatt v. McOuatt, 69 N.E.2d 806, 808 (Mass. 1946) (“A wife has the right to discuss

with her husband the advisability of giving her an interest in his property, and to request

and, if necessary, to persuade him to make some provision for her benefit.”).

      Moreover, in this case, the parties were cohabitating and intended to live together

over the long run, so it was undoubtedly proper for Tami to influence Cleve’s decision to

purchase a home in Wisconsin and title it in both of their names. As to the transfer of the

interest in the LLC and the six rental properties, there is no evidence in the record

suggesting that Tami exerted any substantial influence on Cleve with respect to these
                                            13
matters. Rather, it appears that Cleve was the one who proposed the transfer. Cleve

does claim that Tami “deceived and manipulated” him into gifting her this property (Shain

Decl. ¶ 17), but he does not identify any specific acts of deceit or manipulation.

Presumably, he means that the deceit consisted of her promising to marry him, but as I

have already explained, there is no evidence in the record to support Cleve’s claim that

Tami lied when she said that she would marry him. Nor is there evidence in the record

suggesting that at the time Cleve transferred an interest in the LLC to Tami, or caused

the LLC to deed the six properties to her individually, she had decided that she would

never marry him.

       Cleve also points to his deposition testimony in which he describes Tami as

“controlling.” (Shain Dep. at 158:14–158:23; 161:24–162:2.) But here Cleve was not

referring to control of his financial decisions. Rather, he was referring to the fact that she

was unreasonably jealous and concerned that he was interested in other women. (Id. at

158:17–23.) Cleve also points out that he made Tami a joint owner of his checking

account (Pl. PFOF ¶17), but he does not claim that she withdrew any money from that

account or otherwise abused the trust that he placed in her when he made her a joint

owner of that account. Finally, Cleve points to testimony from his personal attorney, who

observed that Cleve seemed reluctant to make decisions concerning his property without

consulting Tami. (Tira Dep. at 48:18–51:12.) Again, however, it is not improper for one

cohabitating, long-term romantic partner to influence the financial decisions of the other.

Thus, this evidence does not suggest that Tami unduly influenced Cleve or breached any

fiduciary duty she may have owed to him. Accordingly, Tami is entitled to summary

judgment on Cleve’s claims for undue influence and breach of fiduciary duty.



                                             14
C.      Unjust Enrichment

        Cleve’s claim for unjust enrichment is no different than his claim for recovery gifts

made in contemplation of marriage. He contends that because he made Tami a co-owner

of the Wisconsin home and transferred the LLC interest to her in contemplation of

marriage, it would be unjust to let her retain those gifts now that the marriage is off. The

Wisconsin courts recognize that an action for recovery of a gift in contemplation of

marriage is grounded in unjust enrichment. See Brown, 127 Wis. 2d at 327–28. Thus, I

will treat Cleve’s claim for unjust enrichment the same as his claim for recovery of gifts in

contemplation of marriage: Tami’s motion for summary judgment on this claim is denied

with respect to the Wisconsin property and the six rental properties but granted with

respect to the miscellaneous other gifts Cleve made to her during the parties’ relationship.

D.      Lis Pendens

        In her motion for summary judgment, Tami requests an order “releasing and

discharge[ing]” the lis pendens that Cleve filed on her two Laura Lane properties and on

her Newark property. (Mot. for Summ. J. at 1, ECF No. 97.) However, Tami does not

connect this request to any cause of action alleged in her counterclaim. The counterclaim

does plead a cause of action for slander of title, but Tami has not moved for summary

judgment in her favor on that claim or shown that the order she requests would be an

appropriate remedy for that claim. Nonetheless, Cleve has not argued that the court lacks

the power to enter an order discharging the lis pendens or that Tami’s request for such

an order in her motion for summary judgment is procedurally improper. Therefore, I will

address her request for such an order. Because the lis pendens were recorded in Illinois,

I will apply Illinois law.



                                             15
       Under Illinois law, a lis pendens serves as constructive notice to all persons who

may subsequently acquire an interest in real property that a lawsuit concerning the

property is pending and that such persons take their interest in the property subject to the

lawsuit. See 735 Ill. Comp. Stat. 5/2-1901. In the present case, as discussed above, the

real property primarily involved in this suit is the Wisconsin property and the six Coal City

rental properties. Tami does not contend that any lis pendens filed with respect to those

properties is improper.    However, she contends that Cleve improperly recorded lis

pendens on her two Laura Lane properties and her Newark property. Tami owns these

three properties in her own name and acquired them using her own funds. She states in

her affidavit that she has not used any rental income from the Coal City rental properties

to pay expenses associated with these properties.          However, she used the rental

properties as collateral to obtain her mortgage on the Newark property, and that loan

remains outstanding. Still, she maintains, this fact does not entitle Cleve to an equitable

interest in the Newark home.

       Cleve argues that the lis pendens on Tami’s homes are proper because his gifts

to her have been incorporated into those homes and therefore he has a claim for a

constructive trust on them. To the extent that Cleve is referring to the home-improvement

work that he performed on the 715 Laura Lane property or any gifts of money that he

made to Tami during their relationship that she used to make improvements to her homes,

this argument fails. As explained above, Cleve has not presented evidence that would

allow a reasonable jury to conclude that these gifts were anything other than absolute

gifts that he bestowed on Tami. Thus, Cleve has no claim to a constructive trust on any

of Tami’s homes based on these gifts.



                                             16
       Cleve also contends that Tami may have used the rents she collected on the six

Coal City properties to pay expenses associated with her three homes, and that her doing

so created a constructive trust on the homes. However, Tami, in her affidavits, states

that she never used the rental income on her Coal City properties to pay for expenses

associated with either of the Laura Lane homes or the Newark home. (Zingre Aff. ¶ 28;

Zingre Supp. Aff. ¶¶ 4, 19.) Cleve denies that this is true, but the only evidence he

submits is his own deposition testimony in which he speculates that Tami could not afford

the properties unless she used the rental income from the Coal City properties to pay for

them. (Shain Dep. at 14610–147:7.) This speculation is not admissible evidence, and

therefore Cleve has not created a triable issue of fact as to whether Tami used the rents

from the Coal City properties to pay for her other properties.

       Finally, I note that Cleve does not argue that Tami’s using the Coal City properties

as security for the loan on the Newark property grants him any form of equitable interest

in the Newark property or otherwise makes the lis pendens on that property proper. (Br.

in Opp. at 17, ECF No. 105.) Moreover, I do not see how it could make the lis pendens

proper.

       In short, there is no basis for the lis pendens on Tami’s Laura Lane properties or

her Newark property. Thus, they should be discharged. Moreover, the Illinois lis pendens

statute allows me to make a finding that specific performance of the subject properties is

not necessary for final judgment in the lawsuit and to “authorize the making of a deed,

mortgage, lease or other conveyance of any or all of the real estate affected or involved.”

735 Ill. Comp. Stat. 5/2-1901 (fourth par.). The effect of such an order is to allow the real

estate to be conveyed to, or encumbered by, a third party without that party being bound

by the result of the lawsuit. Id. Here, I find that specific performance of the Laura Lane
                                             17
and Newark properties is not necessary for final judgment in this action, and therefore I

will enter an order authorizing the making of a deed, mortgage, lease or other conveyance

of any or all of those properties.

                                     III. CONCLUSION

       For the reasons stated, IT IS ORDERED that defendant’s motion for summary

judgment (ECF No. 97) is GRANTED IN PART and DENIED IN PART. The motion is

granted on all of plaintiff’s claims except his claims for return of gifts in contemplation of

marriage and unjust enrichment insofar as those claims concern the Wisconsin property

and the six Coal City rental properties.

       IT IS FURTHER ORDERED that the plaintiff must discharge the lis pendens he

filed on the Laura Lane properties and the Newark property. Moreover, defendant is

authorized to immediately make a deed, mortgage, lease, or other conveyance of any or

all of the parcels of real estate located at 675 Laura Lane or 715 Laura Lane in Diamond,

Illinois, and 8845 Kimball Court, Newark, Illinois.

        Dated at Milwaukee, Wisconsin, this 1st day of November, 2018.




                                           _s/Lynn Adelman______
                                           LYNN ADELMAN
                                           District Judge




                                             18
